DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10/27/21.  These drawings are acknowledged.
Response to Amendment
The Preliminary Amendments to the claims and drawings, in the submission dated 10/27/21, are acknowledged and accepted.
Claim Objections
Claim 2 is objected to because of the following informalities:  it appears that the word “least” is missing in line two which recites  “at one.”  For purposes of examination, the limitation will be interpreted as “at least one.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 are problematic because it is not clear which claim they are meant to be dependent upon. Claims 19 and 20 are dependent on claim 1815.  For purposes of examination, Claims 19 and 20 will be interpreted as being dependent on claim 18.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-2, 8-9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2, 5-6 of prior U.S. Patent No. US 11,092,930. This is a statutory double patenting rejection.
Application 17/375609
US Patent 11,092,930
1. A waveguide comprising, a substrate comprising a photographic medium; and an interference pattern encoded in the photographic medium, the interference pattern defining an array of substrate sites in the substrate; wherein the interference pattern is configured to propagate light along light propagation paths extending from light locations on a first side of the substrate toward a second side of the substrate; wherein the light propagation paths comprise sets of light propagation paths that extend through a same substrate site and a same light location, wherein each set of light propagation paths are configured to extend in substantially a unique direction on the second side of the substrate and converge from the same substrate site to the same light location on the first side of the substrate, the unique direction being determined by an angular direction of a chief ray propagation path in each set of light propagation paths; whereby, the array of substrate sites is configured to propagate light according to a four-dimensional light field coordinate system comprising spatial coordinates defined by positions of the substrate sites and angular coordinates defined by the unique directions of the sets of light propagation paths for each substrate site.
1. A waveguide comprising: a substrate comprising a photographic medium; and an interference pattern encoded in the photographic medium, the interference pattern defining an array of substrate sites in the substrate; wherein the interference pattern is configured to propagate light along light propagation paths extending from light locations on a first side of the substrate toward a second side of the substrate; wherein the light propagation paths comprise sets of light propagation paths that extend through a same substrate site and a same light location, wherein each set of light propagation paths are configured to extend in substantially a unique direction on the second side of the substrate and converge from the same substrate site to the same light location on the first side of the substrate, the unique direction being determined by an angular direction of a chief ray propagation path in each set of light propagation paths; and whereby, the array of substrate sites is configured to propagate light according to a four-dimensional light field coordinate system comprising spatial coordinates defined by positions of the substrate sites and angular coordinates defined by the unique directions of the sets of light propagation paths for each substrate site.
2. The waveguide of claim 1, wherein the photographic medium comprises at least one of the materials selected from the group consisting of photographic emulsions, dichromated gelatin, photoresists, photothermoplastics, photopolymer, and photorefractives.
2. The waveguide of claim 1, wherein the photographic medium comprises at least one of the materials selected from the group consisting of photographic emulsions, dichromated gelatin, photoresists, photothermoplastics, photopolymer, and photorefractives.
8. A holographic energy directing system, the system comprising the waveguide of claim 1 and an illumination source array (“ISA”) configured to provide illumination at the light locations on the first side of the substrate.
5. A holographic energy directing system, the system comprising the waveguide of claim 1 and an illumination source array (“ISA”) configured to provide illumination at the light locations on the first side of the substrate.
9. The holographic energy directing system of claim 8, wherein the ISA comprises a plurality of light sources at the light locations on the first side of the substrate.
6. The holographic energy directing system of claim 5, wherein the ISA comprises a plurality of light sources at the light locations on the first side of the substrate.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-7, 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,092,930. Although the claims at issue are not identical, they are not patentably distinct from each other.
Application 17/375609
US Patent 11,092,930
3. The waveguide of claim 1, wherein the interference pattern comprises holograms encoded to direct light as an array of lenslets, thereby forming a holographic lenslet array (“HLA”).
3. The waveguide of claim 1, wherein the interference pattern comprises holograms encoded to direct light as an array of lenslets, thereby forming a holographic lenslet array (“HLA”), 

and wherein the holograms comprise at least one of reflective holograms and transmissive holograms.
4. The waveguide of claim 3, wherein the holograms comprise reflective holograms.
3. The waveguide of claim 1, wherein the interference pattern comprises holograms encoded to direct light as an array of lenslets, thereby forming a holographic lenslet array (“HLA”), and wherein the holograms comprise at least one of reflective holograms and transmissive holograms.






5. The waveguide of claim 3, wherein the holograms comprises transmissive holograms.
3. The waveguide of claim 1, wherein the interference pattern comprises holograms encoded to direct light as an array of lenslets, thereby forming a holographic lenslet array (“HLA”), 

and wherein the holograms comprise at least one of reflective holograms and transmissive holograms.
6. The waveguide of claim 3, wherein the HLA comprises a plane subdivided into sites, and the substrate sites correspond to the sites of the HLA.
4. The waveguide of claim 3, wherein the HLA comprises a plane subdivided into sites, and the substrate sites correspond to the sites of the HLA, 

and wherein the sites of the HLA are each configured to direct light as a lenslet.






7. The waveguide of claim 6, wherein the sites of the HLA are each configured to direct light as a lenslet.
4. The waveguide of claim 3, wherein the HLA comprises a plane subdivided into sites, and the substrate sites correspond to the sites of the HLA, and 

wherein the sites of the HLA are each configured to direct light as a lenslet.
10.The holographic energy directing system of claim 8, wherein the ISA defines a plane subdivided into sites, and the sites of the ISA each corresponding to at least one respective site of the HLA and each comprising a plurality of ISA subsite locations corresponding to the light locations on the first side of the substrate.
7. The holographic energy directing system of claim 5, wherein the ISA defines a plane subdivided into sites, and the sites of the ISA each correspond to at least one respective site of the HLA and each comprise a plurality of ISA subsite locations corresponding to the light locations on the first side of the substrate.
11. The holographic energy directing system of claim 10, wherein the corresponding sites of the HLA and the ISA at least partially overlap.
8. The holographic energy directing system of claim 7, wherein the corresponding sites of the HLA and the ISA at least partially overlap, 

or have different dimensions, or are co-centered.
12. The holographic energy directing system of claim 10, wherein the corresponding sites of the HLA and the ISA have different dimensions.
8. The holographic energy directing system of claim 7, wherein the corresponding sites of the HLA and the ISA at least partially overlap, or have different dimensions, or are co-centered.
13. The holographic energy directing system of claim 10, wherein the corresponding sites of the HLA and the ISA are co-centered.
8. The holographic energy directing system of claim 7, wherein the corresponding sites of the HLA and the ISA at least partially overlap, or have different dimensions, or are co-centered.
14. The holographic energy directing system of claim 10, wherein the chief ray propagation path comprises the light propagation path between one of the ISA subsite locations and a center of the corresponding respective site of the HLA.
9. The holographic energy directing system of claim 7, wherein the chief ray propagation path comprises the light propagation path between one of the ISA subsite locations and a center of the corresponding respective site of the HLA,

 and wherein the unique direction of each set of light propagation paths is determined by a chief ray angle (“CRA”) of the respective chief ray propagation path.





15. The holographic energy directing system of claim 14, wherein the unique direction of each set of light propagation paths is determined by a chief ray angle (“CRA”) of the respective chief ray propagation path.
9. The holographic energy directing system of claim 7, wherein the chief ray propagation path comprises the light propagation path between one of the ISA subsite locations and a center of the corresponding respective site of the HLA, and wherein the unique direction of each set of light propagation paths is determined by a chief ray angle (“CRA”) of the respective chief ray propagation path.
16. The holographic energy directing system of claim 15, wherein, for each ISA subsite location of a first site of the ISA, a corresponding site of the HLA in the interference pattern is encoded with a common input reference beam angle determined by the CRA of the respective chief ray propagation path for each ISA subsite location.
10. The holographic energy directing system of claim 9, wherein, for each ISA subsite location of a first site of the ISA, a corresponding site of the HLA in the interference pattern is encoded with a common input reference beam angle determined by the CRA of the respective chief ray propagation path for each ISA subsite location.
17.  The holographic energy directing system of claim 15, wherein, for each ISA subsite location of a first site of the ISA, a corresponding site of the HLA in the interference pattern is encoded with output object beam angles determined by light propagation paths converging from HLA subsite locations in the corresponding site of the HLA to each ISA subsite location of the first site of the ISA.
12. The holographic energy directing system of claim 9, wherein, for each ISA subsite location of a first site of the ISA, a corresponding site of the HLA in the interference pattern is encoded with a common input reference beam angle determined by the CRA of the respective chief ray propagation path for each ISA subsite location and with output object beam angles determined by light propagation paths converging from HLA subsite locations in the corresponding site of the HLA to each ISA subsite location of the first site of the ISA.
18.  The holographic energy directing system of claim 15, wherein, for each ISA subsite location of a first site of the ISA, a corresponding site of the HLA in the interference pattern is encoded with a common input reference beam angle determined by the CRA of the respective chief ray propagation path for each ISA subsite location and with output object beam angles determined by light propagation paths converging from HLA subsite locations in the corresponding site of the HLA to each ISA subsite location of the first site of the ISA.
12. The holographic energy directing system of claim 9, wherein, for each ISA subsite location of a first site of the ISA, a corresponding site of the HLA in the interference pattern is encoded with a common input reference beam angle determined by the CRA of the respective chief ray propagation path for each ISA subsite location and with output object beam angles determined by light propagation paths converging from HLA subsite locations in the corresponding site of the HLA to each ISA subsite location of the first site of the ISA.
19.  The holographic energy directing system of claim 18, wherein, for the first site of the ISA and the corresponding site of the HLA, one of the respective HLA subsite locations is encoded at one time with the common input reference beam angle for a single respective ISA subsite location and one of the output object beam angles for the single respective ISA subsite location.
13. The holographic energy directing system of claim 12, wherein, for the first site of the ISA and the corresponding site of the HLA, one of the respective HLA subsite locations is encoded at one time with the common input reference beam angle for a single respective ISA subsite location and one of the output object beam angles for the single respective ISA subsite location.
20. The holographic energy directing system of claim 18, wherein, for the first site of the ISA and the corresponding site of the HLA, a plurality of the respective HLA subsite locations are encoded at the same time with the common input reference beam angle for a single respective ISA subsite location and the respective plurality of the output object beam angles for the single respective ISA subsite location.
14. The holographic energy directing system of claim 12, wherein, for the first site of the ISA and the corresponding site of the HLA, a plurality of the respective HLA subsite locations are encoded at the same time with the common input reference beam angle for a single respective ISA subsite location and the respective plurality of the output object beam angles for the single respective ISA subsite location.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872